                                  1

                                  2

                                  3

                                  4                          IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      PHIL M. & ANTHONY M.,                         Case No. 18-cv-00901-MMC
                                  8                   Plaintiffs,
                                                                                       ORDER GRANTING DEFENDANT’S
                                  9              v.                                    MOTION TO DISMISS; DISMISSING
                                                                                       SECOND AND THIRD CAUSES OF
                                  10     CIGNA BEHAVIORAL HEALTH, INC., et             ACTION WITHOUT FURTHER LEAVE
                                         al.,                                          TO AMEND
                                  11
                                                      Defendants.                      Re: Dkt. No. 42
                                  12
Northern District of California
 United States District Court




                                  13         Before the Court is defendant Lone Star Consulting Services, LLC dba MES Peer
                                  14   Review Services’ (“MES”) Motion to Dismiss, filed October 9, 2018. Plaintiffs Phil M. and
                                  15   Anthony M. have filed opposition, to which MES has replied. The matter came on
                                  16   regularly for hearing on November 9, 2018. Dennis J. Rhodes of Wilson, Elser,
                                  17   Moskowitz, Edelman & Dicker LLP appeared on behalf of MES. David M. Lilienstein and
                                  18   Katie J. Spielman of DL Law Group appeared on behalf of plaintiffs.
                                  19         Having considered the parties’ respective submissions and the arguments of
                                  20   counsel at the hearing, the Court finds, for the reasons stated on the record at the
                                  21   hearing, the Second and Third Causes of Action asserted against MES in plaintiffs’
                                  22   Second Amended Complaint “relate to [an] employee benefit plan” governed by ERISA
                                  23   and, consequently, are preempted under 29 U.S.C. § 1144(a).1 See Wise v. Verizon
                                  24   Commc’ns Inc., 600 F.3d 1180, 1191 (9th Cir. 2010) (holding plaintiff’s state law claims
                                  25   were preempted under § 1144(a) where claims were dependent on “the existence of an
                                  26
                                  27         1
                                              MES does not contend the Second and Third Causes of Action are completely
                                  28   preempted under 29 U.S.C. § 1132 (a)(1)(B).
                                  1    ERISA plan” to “demonstrate that [plaintiff] suffered damages,” specifically “the loss of

                                  2    insurance benefits”); cf. Dishman v. UNUM Life Ins. Co. of Am., 269 F.3d 974, 983 (9th

                                  3    Cir. 2001) (holding plaintiff’s invasion of privacy claim was not preempted under

                                  4    § 1144(a) where claim did “not depend on or derive from [plaintiff’s] claim for benefits in

                                  5    any meaningful way,” as plaintiff’s “damages . . . remain[ed] whether or not [plan

                                  6    administrator] ultimately pa[id] his claim”).

                                  7           Accordingly, MES’s Motion to Dismiss is hereby GRANTED and the Second and

                                  8    Third Causes of Action are hereby DISMISSED without further leave to amend.

                                  9

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: November 13, 2018
Northern District of California
 United States District Court




                                                                                               MAXINE M. CHESNEY
                                  13                                                           United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
